DETAILED CORRESPONDENCE
This final Office action is responsive to Applicant's amendment filed on November 4, 2020. Claims 1, 11, and 22 have been amended. Claims 5-6 are canceled. Claims 1-4 and 7-22 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 4, 2020 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that “the crux of the claim is to share the location data of each user within a specific region for a predetermined amount of time. The fact that the location information is associated with a user is simply a necessary step when utilizing a system. Thus, Applicant respectfully submits that the claims are not directed to concepts ‘of commercial or legal interactions and/or business relations and managing personal behavior or relationships or interactions between people.’” (Page 12 of Applicant’s response) The Examiner respectfully disagrees. The claims facilitate interaction capabilities among users planning to attend a calendar event. The claims do not present specific details as to how location tracking is performed. For example, location sharing could simply involve one person providing a verbal or written location update to another person.  For example, calling a friend to say “I’m ten minutes away” or “I’m one mile away” is an example of location sharing.  This speaks to at least organizing human activity.  
There is no specificity presented in the claims or in the Specification to explain how location sharing is actually performed.  Furthermore, the Specification does not describe any technological improvement in how location sharing is performed. The Specification and the claims do not present a specific automated manner in which location sharing is performed, beyond using devices (which could simply involve one person sending a verbal or text location update to another person, for example).
	As explained in the rejection, most of these details speak to the details of the abstract ideas.  The claims do not present any specific manner in which a location is shared among users, for example.  As claimed, a user could simply update his/her own current location in a message to the group.  It is not clear which limitations accomplish a technological improvement.  Identifying a location on a map is also something that can be done by hand.  There is no specificity of mapping required that would suggest a technological improvement in the claims.  A location is just generally mapped in some of 
Applicant submits that the claims include limitations that cannot be performed in the human mind. (Pages 12-15 of Applicant’s response) The Examiner submits that certain aspects of the invention could be performed in the human mind and/or with the use of pen and paper, such as inviting people to an event and observing the responses.
Applicant submits that the claims recite sufficient detail so as not to monopolize any judicial exception (pages 15-16 of Applicant’s response). The Examiner respectfully disagrees. Preemption is not a standalone test for patent eligibility.  Preemption concerns have been addressed by the Examiner through the application of the two-step framework.  Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive.  A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015). The general concepts of inviting a user to an event and asking for updates of the user’s location around the time of the event are examples of abstract ideas, as explained in the rejection, since they involve at least observation and decision making (i.e., mental processes) and organizing human activity. The application of the additional elements is recited at a high level of generality to accomplish the abstract ideas.  For example, the devices are used to transmit information among the parties involved in the event to facilitate performance of the underlying abstract ideas.
On page 18 of Applicant’s response, Applicant submits that the claims use techniques that are distinct from the conventional location sharing techniques that requires a user to manually turn his/her location sharing permissions on and off. However, it is not clear how Applicant’s invention functions distinctly from a technology standpoint. In the claims, location sharing is set forth as a permission by each user who has accepted a calendar event. The level of detail presented in the claims simply sets forth such permissions as a privilege granted by each user. The claims do not set forth how these permissions are enabled by any specific processing from a technology point of view. Aside from generally conveying such permissions (perhaps through simple 
	Regarding the rejection under 35 U.S.C. § 103, “Applicant submits that Frank discusses retrieving location data for the attendees that accepted the invite. However, Frank teaches that the tracking information is stored in a database. The meeting program must then access the database to determine the location of the user. Applicant respectfully submits that a meeting program is readily distinguishable from an event coordinator. Additionally, the tracking information being first stored in a database and then having to be accessed from the database, is readily distinguishable from the claimed limitations. It is readily understood that such a system is readily distinguishable from ‘location sharing’ as described in the present application.” (Page 21 of Applicant’s response) The Examiner respectfully disagrees. The Examiner points out that a user can choose to share his/her “specific location” during a specified time range before a meeting start time (Frank: ¶¶ 89-90) and this would allow people with appropriate access to be provided with an attendee’s location by providing an estimated time of arrival (ETA) (Frank: ¶¶ 92-94, 98-100). A specific location of a user may be viewed on a map (Frank: fig. 13; ¶ 95). The location information is made available via electronic devices of the various users. The claims do not preclude such information from being accessed via a database in the process of sharing information. As seen in ¶ 88 of Frank, “[a] meeting organizer in this example selects to monitor each of the users that have indicated that they are to attend a meeting planned by the organizer.” The claims .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 7-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to event coordination without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-4, 7-10), Apparatus (claims 11-21), Article of Manufacture (claim 22)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite sending a calendar event invitation, receiving an acceptance of the calendar event, receiving location data of a user on a specified day and time associated with the calendar event for a predetermined time frame, and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method or organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).  For example, users could analogously call each other to accept an event invitation, give an updated estimated time of arrival on the day of the event, and only share this information when users agree to accept the event invitation.  The dependent claims further recite details of the abstract ideas.  

No – The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements (including a processor, a device of the user, and an information handling device in the process claims; at least one processor, a memory device, a device of the user, and an information handling device in the apparatus claims; and a storage device having code stored therewith and an information handling device and a device of the user in the article of manufacture claim) are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using a general purpose information handling device (Spec: ¶ 44).  The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).
Regarding the general steps of receiving and sending information, MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2007/0264974) in view of Bhogal et al. (US 2006/0190547).
[Claim 1]	Frank discloses a method, comprising:
sending, from an event coordinator to a plurality of other users and using a processor, a calendar event invitation associated with an event having a specified start time, specified day, and a specified location (¶ 87 -- “a meeting program 165 hosted or embedded on third party server 150 or application server 160 enables a user to invite (1010) other users (‘potential attendees’) to participate in an event, such as a scheduled meeting.”; ¶ 88 – “Using the scheduled event time, meeting location, and list of attendees, it may be determined who has arrived and who has not at the meeting location and/or the estimated time of arrival and/or estimated time en route…”  In other words, a meeting/event has an associated start time, specified day, and a specified location; ¶ 94 – meeting start time);
receiving, from more than one of the plurality of users an acceptance of the calendar event, wherein the acceptance of the calendar event permits electronic location sharing between information handling devices of each of the more than one of the plurality of users and at least the event coordinator and the other of the more than one of the plurality of users and on the specified day of an event (¶ 87 – “Via the meeting program, the potential attendees may accept or decline (1030) the meeting invite or request.  The meeting program can inform the user that made the request with 
receiving on the specified day and at the specified start time and for a predetermined time frame associated with the specified time duration including an additional time period before the specified start time, at each of an information handling device associated with the event coordinator and an information handling device of the other of the more than one of the plurality of users and responsive to the more than one 
While it is evident that Frank’s event coordinator sets up a calendar event invitation associated with an event having a specified start time, specified day, and a specified location (as discussed above and considering that Frank evaluates if someone will be late to a scheduled event, which means that the scheduled event has a specified start time, specified date, and a specified location), Frank does not explicitly disclose that the calendar event invitation is necessarily associated with an event having a specified time duration.  Frank acknowledges that events have an end time because the end time of a meeting is used to determine how long location sharing may be authorized (Frank: ¶ 89 – “Also, the fields might specify a time range for disclosing the location 

    PNG
    media_image2.png
    368
    520
    media_image2.png
    Greyscale

[0039] FIG. 4 shows a representative event invitation 400 that the organizer's calendar client application 135, in cooperation with calendar server application 130, distributes or transmits to the attendees specified in event scheduling window 300 of FIG. 3A.  The event invitation 400 includes completed fields for the organizer, prospective attendee or invitee, subject, place, date and begin time, as well as date and end time.  The attendee may accept the invitation by selecting ACCEPT checkbox 405.  Alternatively, the attendee may decline the invitation by selecting DECLINE checkbox 410.  Event invitation window 400 includes an attendee IM setting panel 400A wherein the attendee restricts or otherwise specifies his or her IM status during the event associated with the subject invitation.  The settings prescribed in IM setting panel 400A affect the status of the attendee associated with the particular invitation and does not affect the status of other attendees.  IM setting panel 400A includes a TURN IM OFF DURING EVENT checkbox 415 and a RESTRICT EXTERNAL IM DURING EVENT checkbox 420.  When the attendee selects checkbox 415, all IM activity for that particular attendee ceases for the duration of the event.  In other words, system 100 precludes both IM activity internal to the event for that particular attendee, namely IM between the particular attendee and other event attendees, as well as IM activity external to the event, namely IM activity between the particular attendee and IM users not participating in the event.  However, if the attendee selects checkbox 420, system 100 precludes IM activity external to the event, namely between that attendee and those external to the event.  When the attendee concurs with the attendee IM settings of attendee IM setting panel 400A, the attendee selects ACCEPT checkbox 405.  The calendar client application 135 of the prospective attendee's client device then sends the accepted invitation back to calendar server application 130 along with the IM restriction settings requested by the attendee.  In an alternative embodiment, system 100 provides a modified attendee IM setting panel 400A that allows the attendee to specify a particular user or users who may interrupt the attendee during the event despite an IM restriction during the event.  In 
	The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Frank to fully perform the step of sending, from an event coordinator to at least one other user and using a processor, a calendar event invitation associated with an event having a specified start time, specified time duration, specified day, and a specified location in order to more conveniently and readily alert attendees to the details of a scheduled calendar event so that the attendees can make a more informed decision as to whether or not they can arrive to the event in time and stay for the duration of the event.
[Claim 2]	Frank discloses receiving access to location sharing allowing receipt of location data of the user that accepted the event (¶¶ 87-92).
[Claim 3]	Frank discloses wherein the predetermined time frame includes an additional time frame before a starting time of the event (¶ 89 -- “Also, the fields might specify a time range for disclosing the location information such as thirty minutes before the start of the meeting until thirty minutes after a meeting.”; ¶ 92).
[Claim 4]	Frank discloses wherein the predetermined time frame includes an additional time frame after an ending time of the event (¶ 89 -- “Also, the fields might specify a time range for disclosing the location information such as thirty minutes before the start of the meeting until thirty minutes after a meeting.”).
[Claim 7]	Frank discloses receiving an automated message from a user that accepted the event indicating how long it will take the user to arrive at the event location 
[Claim 8]	Frank discloses generating an indication associated with a user that accepted the event indicating how long it will take the user to arrive at the event location (fig. 13, ¶¶ 87-89, 94-95).
[Claim 9]	Frank discloses wherein the message is received within a predetermined time of a starting time of the event (¶¶ 87-89, 91, 94-95; ¶ 87 – “each of the potential attendees may have a tracking device, such as GPS equipped phone 114 that is identified in the third party database 150.  The meeting program may access the third party database 170 to receive the identification number for a potential attendee’s tracking device, such as the wireless device 114, and request the attendee’s current location from the location database 140.  Therefore, as the meeting time approaches, the meeting program can ascertain (1040) which of the attendees that accepted the 
[Claim 10]	Frank discloses wherein the predetermined time frame comprises an amount of time indicated by a device from the group consisting of: a device of the user that accepted the event and a device of a user sending the event (¶ 87 – ““a meeting program 165 hosted or embedded on third party server 150 or application server 160 enables a user to invite (1010) other users (‘potential attendees’) to participate in an event, such as a scheduled meeting.  Invites are sent (1020) by the meeting program to the potential attendees.  Via the meeting program, the potential attendees may accept or decline (1030) the meeting invite or request.”  It is understood that the system is automated; therefore, communications being transmitted by each user are performed using devices of the users; ¶ 92 – “The thirty minute lead time for disclosing location information by relaxing security restrictions is a non-limiting arbitrary number, which could be configured by the attendee when he or she accepts the meeting, or at some other time before the meeting begins.”).
[Claims 11-21]	Claims 11-21 recite limitations already addressed by the rejections of claims 1-4 and 7-10 above; therefore, the same rejections apply.  Furthermore, Frank and Bhogal each disclose an information handling device comprising at least one processor and a memory device that stores instructions executable by the processor to 
	Regarding claims 15 and 16, Frank discloses receiving and sending display data for displaying a map indicating the current location of a user that accepted the event (fig. 13, ¶¶ 87-89, 95).
Regarding claim 17, Frank discloses wherein the instructions are further executable by the processor to receive display data for displaying a time indicating an estimate of how long it will take the user that accepted the event to arrive at a location of the event (fig. 13, ¶¶ 87-89, 95; ¶ 94 – “Likewise, fields in displays to the meeting organizer or other person with appropriate access could further provide estimated time of arrival (ETA) and/or estimated time en route as well as summarized information relative to the meeting start time such as displaying ‘Person X will be (or is expected to be) 10 minutes late for the start of the meeting.’”).
Regarding claim 18, Frank discloses wherein the instructions are further executable by the processor to send display data for displaying a time indicating an estimate of how long it will take a user that accepted the event to arrive at the event location (fig. 13, ¶¶ 87-89, 95; ¶ 94 – “Likewise, fields in displays to the meeting organizer or other person with appropriate access could further provide estimated time of arrival (ETA) and/or estimated time en route as well as summarized information relative to the meeting start time such as displaying ‘Person X will be (or is expected to be) 10 minutes late for the start of the meeting.’”).
[Claim 22]	Claim 22 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies.  Furthermore, Frank and Bhogal each .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683